Opinion,
Mr. Justice Sterrett :
This action of ejectment was brought by Susanna Light and Reuben Light, her husband, in right of said Susanna, against Daniel W. Zeller and another, to recover possession of a tract of land sold in 1884 by the sheriff as the property of said Reuben Light, on an execution in favor of John H. Uhler, and purchased by said Zeller with notice that the same was claimed by the beneficial plaintiff in her own right, under proceedings in partition of the real estate of her deceased father, etc.
In June, 1874, Jacob Light died seised of several tracts of land, which thereupon descended to his seven children and heirs at law, one of whom is the said Susanna Light, the beneficial plaintiff below. Proceedings for the partition of said estate were then commenced; and in August following the parties were brought into court to accept or refuse the several purparts at the valuation. Reuben Light, in right of his wife, appeared in court, and elected to take purpart designated No. 2 in the diagram annexed to the inquisition; and, the same having been accordingly allotted to him, he and his wife, as principals, with two approved sureties, forthwith entered into recognizance conditioned “that Reuben Light and Susanna Light pay or cause (to be paid unto the other heirs and legal representatives of said decedent their respective shares and proportionable parts of, in, to, and out of that part of said real estate marked in the diagram aforesaid No. 2, valued and appraised at $8,021.24,.....then this recognizance to be void;'otherwise to remain in full force and virtue.” At the same time the remaining purparts were all allotted to other heirs, *600and their respective recognizances were taken in substantially the same form. It does not appear that the valuation money, cost of partition, or any part of either was paid at that time by either of the parties to whom the purparts were respectively allotted, or by any one in their behalf. On the contrary, it was clearly shown that about eighteen months thereafter a mutual adjustment and settlement of the owelty among the heirs was effected, in which those who had not taken land to the amount of their respective shares of the estate, -received the difference from those to whom land valued at more than their respective shares had been allotted; and thus the several cross-demands under the respective recognizances were legally and equitably adjusted, and mutual releases executed. The rights and liabilities of the respective parties, however, were fixed at the time the recognizances were given, and could not have been changed without the consent of all concerned. In this connection, it should be observed that the cash balance, $19,288.01, shown by the administrator’s account, was embraced in said final settlement.
The purpart taken by Reuben Light, in right of his wife and for her benefit, as the jury found, was valued at $1,208.19 more than her full share of her father’s estate, including said cash balance. Under the terms of her recognizance, Mrs. Light was, of course, bound to account for and pay that excess to such of her brothers and sisters as received less than their full shares ; and for same reason she could not have required either of them to pay anything to her on account of the purparts allotted to them, respectively, because, as a party to the partition and an obligor in her own recognizance, she was indebted to them in a greater sum. She was therefore bound to account to them for said $1,208.19 excess over her own share; but, it appearing that the money with which that amount was paid was furnished by her husband, it was held that he thereby acquired an interest in the land to that extent, amounting to about twelve eighty-fifths. There is not a particle of evidence tending to show that he contributed a farthing more than the sum named towards procuring the title to the property in controversy.
It was virtually conceded that, in any event, Mrs. Light, as one of the seven heirs, was entitled to a verdict for one undivided seventh of the land. As to the greater part of the re*601maining six sevenths, her contention was that she was entitled to recover under and by virtue of a resulting trust springing from an agreement between herself and husband, in pursuance of which he appeared in court and, in her right and for her benefit, elected to take the purpart in controversy, and her “ inheritance ” or interest in her father’s estate was applied to payment of the owelty of partition. Evidence was introduced tending to prove the alleged agreement between Mrs. Light and her husband, that he should appear in her right and elect to ta.ke one of the purparts for her benefit, and that her “ inheritance ” should be applied to the payment of the interests of the other heirs in the valuation money of the purpart thus taken, and that the agreement was carried out in good faith, by her entering into recognizance, and thus appropriating her interest in the estate to the purpose contemplated by said agreement.
Reuben Light, the husband, testified, in substance, to that understanding and agreement between himself and wife; that, in pursuance thereof, he appeared in court, and elected to take the land in controversy at the valuation, for her benefit; that he did so at her request, and in pursuance of their previous agreement that the owelty of partition should be paid out of her share of the estate, “ her inheritance, her share, her part that she was to receive from her father’s estate.” He further testified in relation to procuring sureties on the recognizance, the execution of that instrument by his wife, etc., and the appropriation of her entire interest in her father’s estate to payment of the owelty, and that the deficiency, $1,208.19, was raised and paid by himself. The testimony of Mrs. Light was to the same effect. Referring to the land in controversy, she said: “My husband took it at the valuation for me.. We talked about it, as to the manner in which it was taken, before we took it. We agreed that he should take the land at the valuation for me, and should pay for it with my inheritance. . . . My inheritance all went into this farm.” Again, referring to the recognizance she said: “ As soon as the land was taken at the valuation, we went down in the office. Went down there to write our names to the paper. We went down right away after the land was taken. Reuben signed his name first. I wrote mine above his name. He gave me the pen. I don’t *602remember whether the sureties were there or not.....A division was made of my father’s estate, after the land was taken at the valuation.” Both sureties in the recognizance testified that Reuben Light requested them to become sureties for his wife; “ that she was taking the farm at the valuation,” etc.
Without referring more in detail to the somewhat voluminous testimony tending to prove that pursuant to previous agreement the land in controversy was taken by Reuben Light in right of his wife and for her benefit, and that, with the exception of the above-mentioned $1,208.19, the owelty was provided for by a contemporaneous appropriation of Mrs. Light’s entire interest in her father’s estate, it is sufficient to say that the evidence was not only competent and proper to be submitted to the jury, but it was also clear and convincing. The question of the resulting trust, on which the case turned, was fully and fairly submitted in a comprehensive and well-guarded charge, to which, as a whole, no just exception can be taken. After explaining to the jury the nature of the alleged resulting trust upon which the beneficial plaintiff mainly relied, the learned judge said: “ It is claimed that she is entitled to a resulting trust in a considerable portion of this land, based upon the fact, as alleged, that she furnished a considerable portion of the purchase money; that she was the true buyer of this portion ; and that, although her husband took the title, he took it under an agreement which compels him to hold it in trust for her. It is conceded on both sides that in any event she is entitled to an undivided one seventh of this land, and for that amount at least a verdict must be rendered in her favor. The dispute is whether she is entitled to any more than that.” Referring to the testimony, as to what disposition was made of Mrs. Light’s interest in her father’s estate, he further said: “ That it went into this land, and the circumstances under which it was actually applied to the payment of the valuation money, are not in dispute, as I understand. I do not recall any contradictory evidence upon this particular point; and the jury will have no difficulty in finding from the evidence that at the time this property was taken and the legal title passed to the husband, no money was actually paid.....If she loaned the money to her husband, she must abide by the risk; and if she loaned it to him without taking such security as she could have *603taken, she must bear tbe loss, and not unload it on some other person. You will understand the question: What was the true agreement between the husband and the wife ? If she lent the money to him, then she cannot recover anything more than the one seventh already mentioned. If, however, there' was an agreement between them, before the property was taken by him, to the effect that he was to take the property in her right, but for her benefit, at least in part, and if the agreement was further that her share was to be used towards the payment of the valuation money, and in fulfilment of that agreement he did take the title in his own name, but in part at least for her benefit, and, in further fulfilment of the agreement, the principal was largely paid for with money which was then her own, she has a good claim to a resulting trust in this property; that is, she may claim to be the true owner of it as against her husband or against the defendant, if you find that he bought with notice of her title. Notice, I believe, is not denied.” Again, after referring to the closeness of the relationship between the parties to the alleged trust, and the fact, growing out of that relation, that the husband may properly do a great many things about his wife’s property, really as her agent, although his acts may seem to be those of an owner in his own right, the circumstances relied on by the defendant to show that Mrs. Light’s share of her father’s estate was loaned to her husband to enable him to acquire title in his own right, and for his own benefit, and the great care and caution that should be exercised in sustaining resulting trusts which are supported by oral evidence alone, the learned judge rightly instructed the jury that the law properly requires a more than ordinary high degree of evidence: “ Every element of such a trust must be proved by clear and explicit and unequivocal evidence, and, if any element of the ease fails in these respects, although the other elements may be made out by evidence which comes up to the proper standard, the case fails.”
In the light of these and other pointed instructions, as to the facts necessary to constitute the alleged resulting trust, and the degree of proof required to establish those facts, the jury doubtless considered all the evidence bearing upon the questions of fact submitted to them. By their verdict they ignored the defendants’ contention, and, sustaining that of the plaintiff, *604found iu her favor for a fraction less than seventy-three eighty-fifths of the land in controversy. All the evidence was properly for the consideration of the jury; and, having been fairly submitted to them, there appears to be no reason why their conclusions of fact upon which the verdict must have been based, should not be accepted as correct. If the case were before us on a motion for new trial, there might, perhaps, be some propriety in considering circumstances to which the jury appears to have attached less importance than did the defendants below, but we are not called upon to consider it in that light. The acts and declarations of Reuben Light, ignoring his wife’s ownership of the land, permitting it to be assessed for taxation as his own, confessing judgment in favor of his wife, claiming the benefit of the exemption law, etc., were susceptible of explanation. Moreover, they were acts of the husband alone, for which the wife should not be held responsible, unless she actively participated therein.
The facts established by the verdict, that, pursuant to previous agreement, the land in controversy was taken by Reuben Light for the benefit of his wife, and her entire interest in her father’s estate appropriated to payment of the valuation money, etc., raise a resulting trust in her favor to the extent of the amount thus contributed towards the procurement of the title. In the absence of rebutting circumstances, it is presumed that one who pays the purchase money or furnishes the consideration for the conveyance of land intends to become the owner of it, although as a matter of convenience, or for some collateral purpose, the conveyance may be made to another; but the principle recognized in Barnet v. Dougherty, 32 Pa. 371, and that line of cases, is that the consideration—whether it be money or other valuable thing—necessary to raise a resulting trust as to real estate, must be paid or furnished when the title is acquired. In Harrold v. Lane, 53 Pa. 268, the consideration was payment by defendant, as part of the purchase money, of a sum which, with her own interest in the property, amounted to more than one fourth. In Hoover v. Hoover, 129 Pa. 201, the consideration relied on to raise a resulting trust in favor of defendant was the assignment of his interest in his father’s estate to the plaintiff, to be used in adjusting the valuation money of the land alleged to have been taken by the latter for the benefit of the former.
*605It is claimed that the case now before us is not within the principle above referred to, because the beneficial plaintiff’s interest in her father’s estate was not actually applied to payment of the owelty of partition for several months after the legal title became vested in her husband by the decree in partition, and hence there can be no resulting trust in her favor arising from her having furnished part of the consideration when the title was acquired. This contention, we think, ignores the legal effect of the partition and Mrs. Light’s recognizance. The recognizance, proprio vigore, operated as an appropriation of her interest in the entire valuation money, as far as it went, to the appraised value of the purpart taken by her husband for her benefit. The fact that the actual calculation and adjustment of owelty among the heirs was not made for several months after the recognizance was given, could not affect the right of the other heirs to insist on having the valuation money applied as it was. The rights of the parties respectively were fixed when the recognizances were given and the partition completed. They were as absolutely fixed as if Mrs. Light had then and there assigned on the record all her interest in the valuation money of the several purparts, in payment pro tanto of the valuation money of the purpart taken for her benefit. As already stated, Mrs. Light was not in a position to require any of the other heirs to pay her anything on account of her interest in the appraised value of the purparts allotted to them. Cross-claims or demands were created by the respective recognizances against each of those to whom purparts were awarded. The claims and demands of the others against Mrs. Light, under her recognizance, exceed her claims against them. In other words, neither of them was her debtor for owelty. On the contrary, as shqwn by the subsequent calculation, she was their debtor in the aggregate sum of 11,208.19. That sum was paid by her husband, and to that extent only had he any interest in the land in controversy. Not a farthing more was contributed by him to the procurement of the title in severalty. The residue over seven thousand dollars was his wife’s interest in her father’s estate. That sum was appropriated to the payment of the owelty in pursuance of the agreement between Mr. Light and his wife, made, as the jury found, on the eve of the allotment in court. That agreement was, in effect, executed at the time the legal title became vested in him by the decree *606of court and the execution of the recognizance by himself and his wife. As heretofore observed, Mrs. Light’s recognizance operated, proprio vigore, as an appropriation of her interest in the entire valuation money, as far as it went, to the appraised value of the purpart taken by her husband for her benefit. It was not in her power, nor in the power of her husband, to thereafter appropriate it to any other purpose without the consent of the other heirs interested in the owelty of partition. By virtue of the recognizance, both of them were bound by that appropriation to the payment of the owelty to which the other heirs were entitled. Having thus furnished, to the extent above stated, the consideration of the land in controversy, at the time the legal title became vested in her husband for her benefit, Mrs. Light is justly and equitably entitled to a corresponding interest in the property. As established by the verdict, the agreement between her and her husband, made immediately before the allotment, was that the land should be taken for her, and that her “ inheritance ” or interest in the valuation money should be applied as it was. The agreement was carried out in good faith, and it would be most unjust and iniquitous to permit a volunteer relative, cognizant of all the facts and circumstances, to deprive the beneficial plaintiff of what in fact represents her interest in her father’s estate. As I view the facts, which the verdict of the jury, by necessary implication, has clearly established, it would be little short of judicial robbery to permit him to do so. No court of justice would allow the husband to repudiate the agreement under which he acquired the legal title for the benefit of his wife, and at her expense. The plaintiffs in error, with notice of her interest in the land, certainly stand in no better position.
Brief reference has already been made to plaintiffs in error’s contention and the character of the evidence relied on to support it. It is not proposed to spend any further time in considering it. It was all fairly submitted to the jury, and has been passed upon by them. The logic of the verdict is that it did not enter very largely into the facts found by the jury. To enter upon a more extended consideration of the evidence referred to, would be merely threshing old straw over again, an occupation which generally results in neither edification nor profit.
Judgment affirmed.